Exhibit 10.1
 

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
     The Executive Employment Agreement (the Agreement) is effective as of
September 17, 2008 (the Effective Date) and is between Gen2Media Corp, a Nevada
Corp. (the Company) and James S. Byrd, Jr. (the Employee).
 
RECITALS:
 
            WHEREAS, the Company desires that the Employee become the Chairman
and Chief Executive Officer of the Company.
 
            WHEREAS, the Employee desires to accept such role under the terms
hereof.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
set forth, the parties hereby agree as follows:
 
1.           Term of Employment. The period of employment of Employee by the
Company under the Agreement (the Employment Period) shall be deemed to have
commenced on the Effective Date and shall terminate in accordance with Section
6, however, if not terminated sooner, shall continue until December 31, 2011.
 
2.           Duties.
 
(a) During his employment by the Company, the Employee shall perform such duties
as are customary and typical by an officer of a publicly traded company, and
shall discharge such duties in a professional and diligent manner at all times,
to the best of his abilities. Employees employment shall also be subject to the
policies maintained and established by the Company, if any, as the same may be
amended from time to time. Unless otherwise agreed by the Company and Employee,
Employees principal place of business with the Company shall be in Central
Florida. Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Company and to do no act that would injure the business, interests, or
reputation of the Company or any of its Affiliates. In keeping with these
duties, Employee shall make full disclosure to the Board of Directors of all
business opportunities pertaining to the business of the Company or its
Affiliates and should not appropriate for Employees own benefit business
opportunities that fall within the scope of the businesses conducted by the
Company and its Affiliates. The Company recognizes that Employee has a number of
other business interests, and investments, and is also a consultant to, investor
in and board member of several other Companies, and Employee will continue to
devote a portion of his time to these other business interests, and therefore
will not devote 100% of his time to the Company. However, Employee will devote
such time and effort as is reasonably necessary to fulfill his duties hereunder.
 
(b) Executive shall serve as a Director of the Company.
 
3.           Compensation.
 
(a)           Salary. The Company shall pay to Employee a base salary of
$350,000 per year, plus any bonuses and/or stock options as granted from time to
time in the sole discretion of the Board of Directors. At such time as the
Company begins trading publicly on a major exchange like Nasdaq of the American
Stock Exchange, Employees salary shall be increased to $400,000 per year, plus
applicable bonuses. Until such time as the Company has raised at least $1
million of capital, Employee may defer up to 50% of the base salary.
 
1

--------------------------------------------------------------------------------


 
(b)           Health Insurance. As additional compensation for the Employee, the
Company shall provide or maintain the medical and health insurance benefits on
the same terms and conditions as are made available to all employees of the
Company generally.
 
(c)           Stock Options. The Company hereby grants to Employee the option to
purchase 4,000,000 (Four Million) shares of the common stock of the Company at
the price recently offered by the Company to private investors, 10 cents per
share. These options are deemed fully earned at the time of execution of this
Agreement, and may be exercised at any time by Employee with written notice to
the Company. Employee may exercise these options in a cashless manner at his
option, and these options are not a part of any qualified stock option plan that
may be established by the Company from time to time.
 
4.           Vacation. Employee shall be entitled to 4 weeks paid vacation per
year in accordance with the Companys standard Paid Time Off policies during each
year of his employment under the Agreement.
 
5.           Reimbursement For Expenses. The Company shall reimburse the
Employee within 30 days of the submission of appropriate documentation, and in
no event later than the last day of the calendar year following the year in
which an expense was incurred, for all reasonable and approved travel and
entertainment expenses and other disbursements incurred by him for or on behalf
of the Company in the course and scope of his employment under the Agreement.
The Company shall also provide up to $200 per month of reimbursement for
cellular phone service.
 
6.           Termination of Agreement.
 
           (a)           Death. The Agreement shall automatically terminate upon
the death of Employee.
 
           (b)           Disability. If, as a result of Employees incapacity due
to physical or mental illness, Employee shall have been substantially unable,
either with or without reasonable accommodation, to perform his duties hereunder
for an entire period of six (6) consecutive months, and within thirty (30) days
after written Notice of Termination is given after such six (6) month period,
Employee shall not have returned to the substantial performance of his duties on
a full-time basis, the Company shall have the right to terminate Employees
employment hereunder for Disability, and such termination in and of itself shall
not be, nor shall it be deemed to be, a breach of the Agreement. Any dispute
between the Employee and the Company regarding whether Employee has a Disability
shall be determined in writing by a qualified independent physician mutually
acceptable to the Employee and the Company. If the Employee and the Company
cannot agree as to a qualified independent physician, each shall appoint a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Employee shall be final and conclusive for all purposes of the
Agreement. Employee acknowledges and agrees that a request by the Company for
such a determination shall not be considered as evidence that the Company
regarded the Employee as having a Disability.
 
2

--------------------------------------------------------------------------------


 
           (c)           Termination By Company For Cause. The Company may
terminate the Agreement upon written notice to Employee at any time for Cause in
accordance with the procedures provided below;
 
           (d)           For purposes of the Agreement, Cause shall mean:
 
                      (i)           the material breach of any provision of the
Agreement by Employee which has not been cured within five business (5) days
after the Company provides notice of the breach to Employee; provided, however,
if the act or omission that is the subject of such notice is substantially
similar to an act or omission with respect to which Employee has previously
received notice and an opportunity to cure, then no additional notice is
required and the Agreement may be terminated immediately upon the Companys
election and written notice to Employee);
 
                      (ii)           the entry of a plea of guilty or judgment
entered after trial finding Employee guilty of a crime punishable by
imprisonment in excess of one year involving moral turpitude (meaning a crime
that includes the commission of an act of gross dishonesty or bad morals);
 
                      (iii)           willfully engaging by Employee in conduct
that the Employee knows or reasonably should know is detrimental to the
reputation, character or standing or otherwise injurious to the Company or any
of its shareholders, direct or indirect subsidiaries and Affiliates, monetarily
or otherwise;
 
3

--------------------------------------------------------------------------------


 
                      (iv)          without limiting the generality of Section
6(d)(i), the breach or threatened breach of any of the provisions of Sections 8,
9 or 10; or
 
                      (v)           a ruling in any state or federal court or by
an arbitration panel that the Employee has breached the provisions of a
non-compete or non-disclosure agreement, or any similar agreement or
understanding which would in any way limit, as determined by the Board of
Directors of the Company, the Employees ability to perform under the Agreement
now or in the future.
 
           (e)          Termination By Company Without Cause. The Company may
terminate the Agreement at any time, and for any reason, by providing at least
thirty (30) days written notice to Employee.
 
           (f)           Termination By Employee With Good Reason. Employee may
terminate his employment with good reason anytime after Employee has actual
knowledge of the occurrence, without the written consent of Employee, of one of
the following events (each event being referred to herein as Good Reason):
 
      (i)           Any change in the duties or responsibilities (including
reporting responsibilities) of Employee that is inconsistent in any adverse
respect with Employees position(s), duties, responsibilities or status with the
Company immediately prior to such change (including any diminution of such
duties or responsibilities) or (B) an adverse change in Employees titles or
offices (including, membership on the Board of Directors) with the Company;
 
      (ii)           a reduction in Employees Base Salary or Bonus opportunity;
 
                      (iii)           the relocation of the Companys principal
executive offices out of Central Florida;
 
                      (iv)           the failure of the Company to continue in
effect any material employee benefit plan, compensation plan, welfare benefit
plan or fringe benefit plan in which Employee is participating immediately prior
to the date of  the Agreement or the taking of any action by the Company which
would adversely affect Employees participation in or reduce Employees benefits
under any such plan, unless Employee is permitted to participate in other plans
providing Employee with substantially equivalent benefits;
 
                      (v)           any refusal by the Company to continue to
permit Employee to engage in activities not directly related to the business of
the Company which Employee was permitted to engage in prior to the date of the
Agreement;
 
                      (vi)           the Companys failure to provide in all
material respects the indemnification set forth in the Companys Articles of
Incorporation, By-Laws, or any other written agreement between Employee and
Company;
 
                      (vii)           the failure of the Company to obtain the
assumption agreement from any successor giving rise to a Change of Control as
contemplated in Section 10;
 
                      (viii)           any other breach of a material provision
of the Agreement by the Company.
 
           For purposes of clauses (iii) through (vi) and (ix) above, an
isolated, insubstantial and inadvertent action taken in good faith and which is
remedied by the Company within ten (10) days after receipt of notice thereof
given by Employee shall not constitute Good Reason. Employees right to terminate
employment with Good Reason shall not be affected by Employees incapacity due to
mental or physical illness and Employees continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting cause.
 
7.           Effect of Termination. Upon the termination of the Agreement, no
rights of Employee which shall have accrued prior to the date of such
termination, including the right to receive any bonus Fully-Earned through the
date of such termination, shall be affected in any way.
 
           (a)           Upon Death of Employee.  During the Term, if Employees
employment is terminated due to his death, Employees estate shall be entitled to
receive the Base Salary set forth in Section 3 accrued through the date of death
and any bonus Fully-Earned (as herein defined) through the date of such
termination; provided, however, Employees estate shall not be entitled to any
other benefits (except as provided by law or separate agreement). Fully-Earned
shall mean that for purposes of determining whether the Employee shall be
entitled to a bonus, that such Employee shall be treated as if she had been
employed through the last date of the regular period for determining whether or
not a bonus is payable in the standard manner that all such employees are
evaluated even though Employee is no longer employed by the Company, and her
eligibility for an incentive bonus, if any, shall be determined accordingly.
Further, a surviving spouse of Employee shall be eligible for continuation of
family benefits pursuant to Section 3(c) subject to compliance with Plan
provisions at the full premium rate (Company plus employee portion) for a one
year period after the date of termination.
 
4

--------------------------------------------------------------------------------


 
           (b)            For Disability; By Company Without Cause; By Employee
with Good Reason.
 
           If the Agreement is terminated under Section 6 (b), (e) or (f):
 
                      (i)           Employee shall be entitled to receive her
Base Salary set forth in Section 3 accrued through the date of such termination
and any bonus Fully-Earned through the date of such termination, and shall
receive a severance equal to 12 months salary, paid out in 12 equal monthly
installments.
 
                      (ii)           All unvested stock options and restricted
stock grants previously awarded to Employee by the Company or shall remain in
full force and effect as if no termination had occurred, and
 
                      (iii)           Employee may have against any of them, to
the extent such claims arise from Employees employment hereunder, and any
revocation period with respect to such release have expired, prior to the six
month anniversary of the date of such termination, and
 
                      (iv)            Employee shall no longer be bound by the
prohibitions contained in Section 9.3 and 9.4.2 hereof prohibiting Employee from
engaging or having any interests in, directly or indirectly, in a competitive
business or soliciting employees; provided, however, Employee shall remain bound
by the further prohibition contained in Section 9.4.1, and
 
                      (v)            Except as provided for in the Section 7(b),
Employee shall not have any rights which have not previously accrued upon
termination of the Agreement.
 
           (c)           By Company With Cause. In the event of termination of
Employees employment Section 6t(c) Employee shall be entitled to receive the
Base Salary and benefits set forth in Section 3 accrued through the date of
termination, and she shall not be entitled to any other benefits (except as
required by law).
 
8.           Confidential Information.
 
           (a)            The Company shall disclose to Employee, or place
Employee in a position to have access to or develop, trade secrets or
confidential information of Company or its Affiliates; and/or shall entrust
Employee with business opportunities of Company or its Affiliates; and/or shall
place Employee in a position to develop business good will on behalf of Company
or its Affiliates.
 
           (b)           The Employee acknowledges that in his employment
hereunder she occupies a position of trust and confidence and agrees that he
will treat as confidential and will not, without prior written authorization
from the Company, directly or indirectly, disclose or make known to any person
or use for her own benefit or gain, the methods, process or manner of
accomplishing the business undertaken by the Company or its Affiliates, or any
non-public information, plans, formulas, products, trade secrets, marketing or
merchandising strategies, or confidential material or information and
instructions, technical or otherwise, issued or published for the sole use of
the company, or information which is disclosed to the Employee or in any
acquired by him during the term of the Agreement, or any information concerning
the present or future business, processes, or methods of operation of the
Company or its Affiliates, or concerning improvement, inventions or know how
relating to the same or any part thereof, it being the intent of the Company,
with which intent the Employee hereby agrees, to restrict him from disseminating
or using for her own benefit any information belonging directly or indirectly to
the Company which is unpublished and not readily available to the general
public.
 
5

--------------------------------------------------------------------------------


 
           (c)            The confidentiality obligations set forth in (a) and
(b) of the Section 8 shall apply during Employees employment and for a period of
one year after termination of employment.
 
           (d)           All information, ideas, concepts, improvements,
discoveries, and inventions, whether patentable or not, that are conceived,
made, developed or acquired by Employee, individually or in conjunction with
others, during Employees employment with Company (whether during business hours
or otherwise and whether on the premises of the Company or one of its Affiliate
or otherwise) that relate to the business, products or services of the Company
or any of its Affiliates shall be disclosed to the Board of Directors and are
and shall be the sole and exclusive property of the Company or such Affiliate.
Moreover, all documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, e-mail,
voice mail, electronic data bases, maps and all other writings and materials of
any type embodying any such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
the Company. Upon termination of Employees employment by the Company, for any
reason, Employee promptly shall deliver the same, and all copies thereof, to the
Company.
 
           (e)            If, during Employees employment by the Company,
Employee creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as video tapes, written
presentations, or acquisitions, computer programs, e-mail, voice mail,
electronic data bases, drawings, maps, architectural renditions, models,
manuals, brochures or the like) relating to the Companys business, products or
services, whether such work is created solely by Employee or jointly with others
(whether during business hours or otherwise and whether on the Companys premises
or otherwise), the Company shall be deemed the author of such work if the work
is prepared by Employee in the scope of Employees employment.
 
9.           Restrictive Covenants
 
9.1           For the purposes of the Section, the following words have the
following meanings:
 
           9.1.1                       Company Services means any services
(including but not limited to technical and product support, technical advice,
underwriting and customer services) supplied by the Company or its Affiliates in
the Media  business;
 
           9.1.2                       Confidential Information has the meaning
ascribed thereto in Section 9;
 
           9.1.3                       Customer means any person or firm or
company or other organization whatsoever to whom or which the Company supplied
Company Services during the Restricted Period and with whom or which, during the
Restricted Period:
 
(a)            The Employee had material personal dealings pursuant to her
employment; or
 
6

--------------------------------------------------------------------------------


 
                (b)           Any employee who was under the direct or indirect
supervision of the Employee had material personal dealings pursuant to their
employment.
 
           9.1.4                       Prospective Customer means any person or
firm or company or other organization whatsoever with whom or which the Company
or its Affiliates shall have had negotiations or material discussions regarding
the possible distribution, sale or supply of Company Services during the
Restricted Period and with whom or which during such period:
 
(a)  the Employee shall have had material personal dealings pursuant to her
employment; or
 
(b)  any employee who was under the direct or indirect supervision of the
Employee shall have had material personal dealings pursuant to their employment;
or
 
(c)  the Employee was directly responsible in a client management capacity on
behalf of the Company.
 
           9.1.5                      Restricted Area means:
 
           (a)  any geographic area in which the Company or Affiliates provided
Restricted Services and for which the Employee was responsible in the 12 months
preceding the date of Employees termination of employment by the Company.
 
           9.1.6                       Restricted Employee means any person who
on the date of Employees termination of employment by the Company was at the
level of director, manager, underwriter or salesperson with whom the Employee
had material contact or dealings in the course of her Employment during the
Restricted Period;
 
           9.1.7                       Restricted Period means the period of 12
months ending on the last day of the Employees employment with the Company or,
in the event that no duties were assigned to the Employee or the Employee was
placed upon garden leave, the 12 months immediately preceding the last day on
which the Employee carried out any duties for the Company;
 
           9.1.8   Restricted Services means Company Services or any services of
the same or of a similar kind.
 
9.2            The Employee recognizes that, whilst performing his duties for
the Company, she will have access to and come into contact with trade secrets
and confidential information belonging to the Company and its Affiliates and
will obtain personal knowledge of and influence over its or their customers
and/or employees. The Employee therefore agrees that the restrictions set out in
the Section are reasonable and necessary to protect the legitimate business
interests of the Company and its Affiliates both during and after the
termination of her employment.
 
9.3            The Employee hereby undertakes with the Company that she will not
during his employment with the Company and for the period of twelve months after
she ceases to be employed by the Company whether by himself through her
employees or agents or otherwise howsoever and whether on her own behalf or on
behalf of any other person, firm, company or other organization, directly or
indirectly:
 
7

--------------------------------------------------------------------------------


 
   9.3.1                       in competition with the Company or its Affiliates
within the Restricted Area, be employed or engaged or otherwise interested in
the business of researching into, developing, underwriting, distributing,
selling, supplying or otherwise dealing with Restricted Services; or
 
           9.3.2                       in competition with the Company or its
Affiliates, accept orders or facilitate the acceptance of any orders or have any
business dealings for Restricted Services from any Customer or Prospective
Customer; or
 
           9.3.3                       employ or otherwise engage in the
business of or be personally involved to a material extent in employing or
otherwise engaging in the business of researching into, developing,
distributing, selling, supplying or otherwise dealing with Restricted Services,
any person who was during the Restricted Period employed or otherwise engaged by
the Company and who by reason of such employment or engagement is reasonably
likely to be in possession of any trade secrets or Confidential Information
relating to the business of the Company.
 
9.4           The Employee hereby undertakes with the Company that she shall not
during her employment with the Company and for the period of 24 months
after  Employee ceases to be employed by the Company without the prior written
consent of the Company whether by himself through her employees or agents or
otherwise howsoever and whether on her own behalf or on behalf of any other
person, firm, company or other organization directly or indirectly:
 
           9.4.1                      in competition with the Company, solicit
business from or endeavor to entice away or canvass any Customer or Prospective
Customer if such solicitation or canvassing is in respect of Restricted
Services;
 
           9.4.2                      solicit or induce or endeavor to solicit
or induce any Restricted Employee to cease working for or providing services to
the Company, whether or not any such person would thereby commit a breach of
contract.
 
9.5            The benefit of Sections 9.3 and 9.4 shall be held on trust by the
Company for each of its Affiliates and the Company reserves the right to assign
the benefit of such provisions to any of its Affiliates, in addition such
provisions also apply as though there were substituted for references to the
Company references to each of its Affiliates in relation to which the Employee
has in the course of her duties for the Company or by reason of rendering
services to or holding office in such Affiliate:
 
           9.5.1                      acquired knowledge of its trade secrets or
Confidential Information; or
 
   9.5.2                      had material personal dealings with its Customers
or Prospective Customers; or
 
           9.5.3                      supervised directly or indirectly
employees having material personal dealings with its Customers or Prospective
Customers but so that references in Section 9 to the Company shall for the
purpose be deemed to be replaced by references to the relevant Affiliate. The
obligations undertaken by the Employee pursuant to the Section 10.5 shall, with
respect to each Affiliate of the Company, constitute a separate and distinct
covenant and the invalidity or unenforceability of any such covenant shall not
affect the validity or enforceability of the covenants in favor of any other
Affiliate or the Company.
 
8

--------------------------------------------------------------------------------


 
9.6            The parties agree that the periods referred to in Sections 9.3
and 9.4 above will be reduced by one day for every day, during which, at the
Companys direction the Employee has been excluded from the Companys premises and
has not carried out any duties.
 
9.7           While the restrictions in the Section 9 (on which the Employee has
had the opportunity to take independent advice, as the Employee hereby
acknowledges) are considered by the parties to be reasonable in all the
circumstances, it is agreed that if any such restrictions, by themselves, or
taken together, shall be adjudged to go beyond what is reasonable in all the
circumstances for the protection of the legitimate interests of the Company or
its Affiliates but would be adjudged reasonable if part or parts of the wording
thereof were deleted, the relevant restriction or restrictions shall apply with
such deletion(s) as may be necessary to make it or them valid and effective.
 
10.           Successors and Assigns. The Agreement is personal in its nature
and neither of the parties hereto shall, without the consent of the other,
assign or transfer the Agreement or any rights or obligations hereunder,
provided, however, that the provisions hereof shall ensure to the benefit of,
and be binding upon, each successor of the Company, whether by merger,
consolidation, acquisition or otherwise, unless otherwise agreed to by the
Employee and the Company.
 
11.           Notices. Any notice required or permitted to be given to the
Employee pursuant to the Agreement shall be sufficiently given if sent to the
Employee by registered or certified mail addressed to the Employee at 5132
Fairway Oaks Dr., Windermere, Fl. 34786, or at such other address as she shall
designate by notice to the Company, and any notice required or permitted to be
given to the Company pursuant to the Agreement shall be sufficiently given if
sent to the Company by registered or certified mail addressed to it at 1030 N.
Orange Ave, Ste. 101, Orlando, Fl. 32801, or at such other address as it shall
designate by notice to the Employee.
 
12.           Invalid Provisions. The invalidity or unenforceability of a
particular provision of the Agreement shall not affect the enforceability of any
other provisions hereof and the Agreement shall be construed in all respects as
if such invalid or unenforceable provision were omitted.
 
13.           Amendments To The Agreement. The Agreement may only be amended in
writing by an agreement executed by both parties hereto.
 
14.            Entire Agreement. The Agreement contains the entire agreement of
the parties hereto and supersedes any and all prior agreements, oral or written,
and negotiations between said parties regarding the subject matter contained
herein.
 
15.            Applicable Law and Venue. The Agreement is entered into under,
and shall be governed for all purposes, by the laws of the United States; with
venue of any lawsuit between the parties in United States.
 
16.            No Waiver. No failure by either party hereto at any time to give
notice of any breach by the other party of, or to require compliance with, any
condition or provision of the Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
 
17.           Severability. If a Court of competent jurisdiction determines that
any provision of the Agreement is invalid or unenforceable, then the invalidity
or unenforceability of that provision shall not affect the validity or
unenforceability of any other provision of the Agreement, and all other
provisions shall remain in full force and effect.
 
9

--------------------------------------------------------------------------------


 
18.           Counterparts. The Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one in the same agreement.
 
19.           Withholding of Taxes and Other Employee Deductions. The Company
may withhold from any benefits and payments made pursuant to the Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and any and all other normal employee
deductions made with respect to the Companys employees generally.
 
In witness whereof, the parties hereto have executed the Agreement as of the day
and year above written.
 
 

Gen2Media Corp.          Employee:            
By:
   
 
 
 
   
 
 
 
   
 
 



 
 
 
10
    
 
